Citation Nr: 1536723	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and neurosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1962 to September 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the claim to service connection for an acquired psychiatric disorder.  The Veteran appealed the denial in this decision and the matter is now before the Board.  

This case was previously before the Board in December 2013, at which time the Board remanded the matter on appeal for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its December 2013 remand orders and that it may, therefore, proceed with a determination of the issue below.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  By an October 1998 decision, the Board denied the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and PTSD.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the October 1998 Board decision is new, but it is not material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and neurosis.  


CONCLUSIONS OF LAW

1.  The October 1998 Board decision that denied the claims of entitlement to service connection for an acquired psychiatric disorder and PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has not been received since the October 1998 Board decision to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and neurosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to a reopen previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, and neurosis.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Additionally, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and PTSD were previously denied in an October 1998 decision after the Board considered his service treatment records, lay statements, post-service VA and private medical records, and Social Security Administration (SSA) records.  The Board determined that although the Veteran was treated on numerous occasions since service for different psychiatric disorders, there was no competent medical evidence of record which stated that he suffered from any psychiatric disorder due to service, i.e., there was no nexus between his acquired psychiatric disorders and his military service.  Additionally, in regards to his claim for service connection for PTSD, the record did not show that he was diagnosed with PTSD by a medical professional at any point in time.  The Veteran did not appeal this decision and did not submit new and material evidence within one year.  Thus, the October 1998 Board became final.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

Since that time, numerous VA treatment records have been associated with the Veteran's claims file that document his current psychiatric symptoms, including March 2002 and September 2003 general psychology notes, a November 2009 psychiatry treatment plan note, a February 2011 primary care note, and many others.  These documents show diagnoses for a dysthymic disorder and depressive disorder not otherwise specified (NOS).  Additionally, VA records show that since the Board decision, he has been in receipt of VA pension benefits for various non-service-connected disorders.  Also, SSA records show that he has been in receipt of supplemental income and disability benefits.  However, none of the medical records that have been associated with the claims file since the October 1998 Board decision attribute the Veteran's acquired psychiatric disorder, including depression and dysthymic disorder, to his time in military service.  In fact, the claims file does not contain any new medical evidence since the October 1998 Board decision indicating that any of the Veteran's current acquired psychiatric disorders were caused by or aggravated by his military service.  Thus, the Board must conclude that the new medical evidence is redundant and is not material as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, a nexus opinion relating his current acquired psychiatric disorder to military service.  

Moreover, these records do not show that the Veteran was diagnosed with PTSD by a medical professional since the October 1998 Board decision, or at all.  In an August 2008 formal memorandum, VA explained the procedures it took to attempt to verify his claimed PTSD stressors but determined that it could not verify such stressors.  Moreover, VA treatment records from April 2006 and February 2005 show that the Veteran's PTSD screening tests were negative.  Conversely, a March 2007 PTSD screening was positive.  However, the Board notes that these screening results are based on self-reported answers from a four-question test, and they do not constitute a formal diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994, (DSM-IV), or 5th ed. 2013, (DSM-V).  38 C.F.R. §§ 4.125, 4.130 (2014).   

Additionally, the Board notes that the Veteran has submitted many lay statements that attribute his current psychiatric disorder symptoms, including his self-diagnosed PTSD, to military service.  He made such contentions in October 2003, November 2007, October 2008, April 2009, December 2010, April 2012, and on many other occasions.  Additionally, the Veteran's representative has submitted similar contentions in various written presentations throughout this appeal.  However, while these contentions are new, they were previously submitted to VA decision makers and were known by the Board prior to the issuance of the October 1998 decision.  

Furthermore, service personnel records, regarding locations and dates of various training completed and duty station assignments, were associated with the claims file in June 2011.  The records were in existence at the time of the October 1998 Board decision but were not of record at that time.  However, the service personnel records are not relevant since they do not address the Veteran's acquired psychiatric disorder claim, or afford any evidence necessary to substantiate any part of the underlying service connection clam.  Thus, they do not invoke the application of 38 C.F.R. 3.156(c) (i.e., reopen the claim without requiring new and material evidence).  

Thus, the Board finds that although the VA medical documents, and lay statements submitted after October 1998 are new, as they were not previously submitted to VA decision-makers prior to the October 1998 Board decision, they are not material because they are redundant and do not relate to unestablished facts necessary to substantiate the Veteran's claim.  

Based on the foregoing, the Board concludes that new and material evidence has not been added to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and neurosis.  The preponderance of the evidence is against the claim to reopen, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in March 2008, September 2009, June 2011, and March 2012, prior to the adjudication of the claim on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, SSA records, and records of VA and private treatment.  

The Court has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  
Id., at 120.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id., at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) does not require that a claimant submit a medical opinion to reopen a claim. Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened. This then triggers VA's duty to assist in providing the claimant with a VA examination.

Here, the newly submitted evidence shows treatment for a psychiatric disorder.  It does not indicate that such is related to any military experience.  Similarly, evidence of a current psychiatric disorder was previously before the Board at the time of its 1998 decision.  Given such, the Board finds that the newly received evidence does not trigger VA's duty to assist to obtain a medical opinion or examination.  

Finally, the Board remanded the matter on appeal in December 2013 for additional development, including contacting the National Personnel Records Center (NPRC) to search for in-service records of psychiatric treatment from 1963, contacting and affording the Veteran an opportunity to submit these records if no such records were available, readjudicating his claim to reopen, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA requested the 1963 records from the NPRC in January 2014, which garnered a negative reply from the NPRC in February 2014.  The Veteran was informed of this fact by a March 2014 letter and he was afforded an opportunity to submit additional evidence.  Furthermore, the RO readjudicated his claim and issued an SSOC in May 2014.  Therefore, the Board finds that there has been substantial compliance with its December 2013 remand directives and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

New and material evidence having not been received, the claim to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and neurosis, is denied




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


